
	

113 S2678 IS: American Burying Beetle Relief Act of 2014
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2678
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Mr. Inhofe (for himself and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To remove the American burying beetle from the list of endangered species under the Endangered
			 Species Act (16 U.S.C. 1531 et seq.).
	
	
		1.Short title
			This Act may be cited as the
		  American Burying Beetle Relief Act of 2014.
		2.FindingsCongress finds that—(1)in 1989, the United States Fish and Wildlife Service (referred to in this section as the Service) listed the American burying beetle as an endangered species under the Endangered Species Act (16
			 U.S.C. 1531 et seq.);(2)in making the decision to list the American burying beetle as an endangered species, the Service—(A)stated
			 that the American burying beetle was once widely distributed throughout eastern North America; and(B)considered
			 possible factors in the population decline of the American burying beetle,
			 but ultimately concluded that the cause of the species’ decline is unknown;(3)as of the date of the decision, there were only 2 known populations of the American burying beetle,
			 1 located in Eastern Oklahoma and 1 located on an island off the coast of
			 Rhode Island;(4)at that time, the	Rhode Island population was estimated to be around 520 American burying
			 beetles and the Oklahoma
			 population to be fewer than 12 American burying beetles;(5)the Service has not completed a range-wide population survey of the American burying beetle since
			 1985;(6)in 1991, the Service published a recovery plan for the American
			 burying beetle, with the objective of protecting and maintaining the
			 extant population in Rhode Island and the populations in Oklahoma;(7)in order to reconsider the listing status of the American burying beetle, the Service is required
			 to identify 3 populations of American burying beetle that have been
			 reestablished (or additional
			 populations discovered) within each of 4 broad geographical areas
			 of the historical range of the American burying beetle;(8)the Service has identified these 4 geographical areas as—(A)the Midwest region, including Oklahoma and most States between Texas, Louisiana, and Montana;(B)the Great Lakes region;(C)the Southeast region; and(D)the Northeast region, including  Rhode Island;(9)in 2008, the Service performed the first 5-year review of the
			 American burying beetle, which—(A)determined that—(i)the criteria for reconsidering the listing of the American burying beetle had been
			 met in the Midwest region, where additional occurrences of the American burying beetle have been discovered; and(ii)that, as a consequence, the total number of American burying beetle in this recovery area is believed to
			 greatly exceed the numerical target established under the recovery plan;(B)stated that although one of four geographic recovery areas for the American burying beetle has met the criteria
			 for reclassification, the species presumably remains extirpated in most of
			 its historic range; and(C)concluded that the American burying beetle should remain listed as an endangered species;(10)as of the date of enactment of this Act—(A)the population of the American burying beetle in Nebraska is estimated to contain over 3,000
			 American burying beetles, making that one of the largest known
			 populations,
			 although at the
			 time the American burying beetle was listed in 1989 none were known to
			 live in Nebraska;(B)the population of the American burying beetle in Oklahoma has grown dramatically from the
			 population numbers in 1989
			 when the American burying beetle was listed as an endangered species and
			 is believed to be well into the thousands;(C)the Service believes that the American burying beetle exists in 45 of the 77 counties in Oklahoma,
			 although at the time the Service listed the American burying beetle as
			 endangered in 1989, only 4 counties in Oklahoma had a known American
			 burying beetle population;(D)Oklahoma State officials are concerned about the lack of mitigation options available to
			 developers relating to the American burying beetle; and(E)Oklahoma Department of Wildlife Conservation Director Richard Hatcher has not received a response
			 to the request submitted to the Service on April 15, 2013, which asked—(i)for an update to
			 the recovery plan for the  American burying beetle; and(ii)that the process of delisting the American burying beetle begin;(11)Service documents published close to the date of enactment of this Act list the States of     
			 Arkansas, Kansas, Massachusetts, Missouri,
			 Nebraska, Ohio, Oklahoma, Rhode Island, South Dakota, and Texas as having
			 an
			 American burying beetle
			 population;(12)the history of the process of the gray wolf being delisted as an endangered species, first in some
			 areas of the United States and then entirely,
			 provides an example that could be used to delist the
			 American burying beetle  in the Midwest region;(13)important points in the history of the gray wolf being delisted include that—(A)in 2011, the Service decided to remove the gray wolf from the endangered species list in the States
			 of Idaho,
			 Montana, Utah, Washington,  and parts of Oregon while leaving the species
			 listed
			 in Wyoming;(B)this partial delisting was due to the healthy population levels present in those States at that
			 time; and(C)less than 2 years later, in 2013, the delisting was extended to Wyoming, and the gray wolf was no
			 longer listed as endangered under the Endangered Species Act (16 U.S.C.
			 1531 et seq.);(14)there is support for the American burying beetle being completely
			 delisted, because—(A)beginning in 2007, the Service promulgated an official policy
			 stating that when the Service	evaluates the probability of a species
			 being lost to
			 extinction across the range of that species, the Service  does so within
			 the known existing range of that species,
			 not a hypothetical historic range of that species;(B)using the policy described in subparagraph (A),  if the American burying beetle were reconsidered
			 as a candidate for being listed as an endangered species under the
			 Endangered Species Act (16 U.S.C. 1531 et seq.), the American burying
			 beetle likely
			 would not be eligible because the known populations are not in
			 danger of being lost and instead are expanding as of the date of enactment
			 of this Act; and(C)the historic range of the American burying beetle,
			 described by the Service as being ubiquitous at some point, is reliant on data, observations, and studies that are more than 70 years old and
			 are not easy to locate;(15)there is a lack of information about the extent of the American burying beetle population as of the
			 date of
			 enactment of this Act, although the population appears to have expanded
			 since the American burying beetle was originally listed as an endangered
			 species;(16)it is not clear whether the increased population count of the American burying beetle is due to the
			 scientific community being more apt at locating these insects or whether
			 the population has actually increased; and(17)it is clear the American burying beetle has proven much more resilient than the Service originally
			 believed, rendering the decision of the Service to list the American
			 burying beetle as an endangered species under the Endangered Species Act
			 (16 U.S.C. 1531 et seq.) indefensible.3.Removal of Endangered Species StatusNotwithstanding the final rule of the United States Fish and Wildlife Service entitled Endangered and Threatened Wildlife and Plants; Determination of Endangered Status for the American
			 Burying Beetle (54 Fed. Reg.
			 29652 (July 13, 1989)), the American burying beetle shall not be listed as
			 a threatened or endangered species under the  Endangered Species Act (16
			 U.S.C. 1531 et seq.).
